BARFIELD, Judge,
dissenting.
I dissent. The administrative order is an abdication of circuit court jurisdiction over child support enforcement. It is not a temporary assignment of a county judge to a circuit court position, but a conferring of jurisdiction on the county court. It is not “temporary”. The six-month provision of the current order must be coupled with the record evidence of the previous year-and-a-half continuous assignment, which leads to the inescapable conclusion that this is nothing more than a circumvention of the rules and jurisdiction of the court.
The writ should issue. The county judges should be prohibited from proceeding under the invalid rule.